DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “the stack of plies” in line 4, but does not define whether this requires the stack of plies of the first component or the stack of plies of the second component.
Regarding claim 11, the phrase "preferably" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the first and second mold" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the third and fourth mold" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “of claim 1 … a consolidated stack of thermoplastic composite plies” in lines 1-2, but does not define whether this refers to the consolidated stack of the first thermoplastic component of claim 1, line 2, or the consolidated stack of the second thermoplastic product of claim 1, line 4.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUMFELD et al. (US 2016/0257427).
	Regarding claim 15, HUMFELD teaches a unidirectional fiber orientation thermoplastic composite component with uncured drop-offs having plies with varied fiber orientations layered in the stacking direction, the thermoplastic comprising polyolefins and several other claimed thermoplastics (figs. 5 and 10; paras. 47-49).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROOME et al. (US 2019/0136833) in view of COMINSKY et al. (US 2018/0345591).
Regarding claims 1 and 2, BROOME teaches providing a first and second thermoplastic composite stack 21 and 23 each having a drop off step where adjacent plies being at different positions along a stacking direction are laterally offset, aligning the drop offs of the components, and heating the component ply drop offs to a temperature whereat the thermoplastic material of each component joins to one another (paras. 19, 46, 49, and 54-55; figs. 5-8).  BROOME does not explicitly describe the thermoplastic being raised above its melting temperature or consolidation.  COMINSKY teaches a method of bonding thermoplastic composite components having complimentary edges, wherein heat and pressure is applied to the joining area, in which the thermoplastic is heated to melt the thermoplastic and co-consolidate the components being bonded (para. 29; fig. 10), where it would have been obvious to one of ordinary skill in the art at the time of the invention to allow co-consolidation through melting as taught by COMINSKY as the heat press bonding of BROOME in order to fully engage the thermoplastic composite components when bonded (COMINSKY; para. 29).
	Regarding claim 3, it would have been obvious to one of ordinary skill in the art to perform the method with a component having an offset greater than 5 mm because changing dimensions has been held per se obvious (MPEP 2144.04).
	Regarding claim 4, BROOME teaches locally fixing one ply to another with local heat (heat mat or clamp shell (para. 54).
Regarding claim 5, BROOME teaches using a clamp-shell heating tool (para. 54), which would inherently clamp fix the bonding portions during bonding.
	Regarding claim 12, BROOME teaches glass and carbon fibers (para. 3) and polyolefin and other thermoplastic materials (para. 57).
	Regarding claim 13, BROOME does not explicitly disclose shaping the components prior do connecting via simultaneous heat and pressure.  BROOME teaches joining composite rotor blade segments (para. 15), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to form the rotor blade components via application of heat and pressure as a well-known manner of shaping composite components.
	Regarding claim 14, BROOME teaches applying thermoplastic material to the connecting region prior to connecting the components (para. 46; fig. 5).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as combined as applied to claim 1 above, and further in view of ANDERSON et al. (US 6,284,089).
	Regarding claim 6, BROOME teaches aligning and heat pressing the splice areas of the components with a clamp-shell heater to join (para. 54), but does not describe a first and second heated mold brought together with the aligned component drop off ends splice region in between to thereby press and heat the drop off splice areas of the components.  ANDERSON teaches another method for thermoplastic composite welding wherein the heat pressing bonding is performed by providing a first a second heated mold, arranging the splice region of components between the molds, and bringing the molds toward each other to heat and apply pressure to the splice region, wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to heat and press the components of BROOME with first and second heated molds of ANDERSON to form an interdiffused fusion bond without excessive squeeze out of resin from the components (ANDERSON; col. 18, lines 43-50; fig. 13).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as combined as applied to claim 1 above, and further in view of HUMFELD.
	Regarding claim 11, BROOME does not teach the same stack of plies or a unidirectional thermoplastic composite ply.  HUMFELD teaches another method of splicing ends of composite laminates by heat co-curing, wherein the layers comprise unidirectional sheet that is stacked with varying orientations (para. 47; fig. 5), where it would have been obvious to one of ordinary skill in the art at the time of the invention to use unidirectional fiber sheets in offset orientations as disclosed by HUMFLED as the fiber composite layers of BROOME because such was a common means of maintaining isotropic strength in composite arts at the time of the invention.
	
Allowable Subject Matter
Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest providing a third and fourth mold, displacing the components from between the first and second molds so the components are arranged between the third and fourth mold after being arranged between the first and second, heating the third and fourth mold to a temperature below the melting point of the thermoplastic plies, and pressing the ply drop-offs with the heated third and fourth molds to cool the drop-offs; or wherein when the molds are brought together they completely enclose the first and second drop-offs with an end of each component remote from the drop-offs extending outside of the molds, and controlling the mold temperatures so that a region in which the first and second drop-offs are aligned is higher than the thermoplastic melt temperature and the local temperature of one of the molds close to an end of that mold from which the component extends is lower than the melting temperature.



	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ANDERSON et al. (US 6,565,942), COMINSKY et al. (US 2018/0345591), ERTEL (US 5,562,796), RASMUSSEN et al. (Us 5,667,881), KENDALL et al. (US 2010/0170613), BECH et al. (US 2006/0083907), ALBERS et al. (US 7,300,693), BAKER et al. (US 9,518,558), and MARCHETTI (US 9,829,068.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745